                             Anderson, et al.
                                    v.
                Laboratory Corporation of America Holdings

                  1:17-cv-193-TDS-JLW – USDC MDNC




        Defendant’s Response to Motion to Compel
                            EXHIBIT 6




Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 1 of 54
                        UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA
                            GREENSBORO DIVISION
                           Case No. 1:17-cv-193-TDS-JLW


SHERYL ANDERSON, MARY CARTER,
TENA DAVIDSON, ROBERT
HUFFSTUTLER, RAMZI KHAZEN,
CHAIM MARCUS, LILY MARTYN,
JONAH MCCAY, HOLDEN SHERIFF,
VICTORIA SMITH, MICHELLE
SULLIVAN, SHONTELLE THOMAS,
JOSEPH WATSON, and MICHAEL
WILSON, individually and on behalf of all
others similarly situated,

                    Plaintiffs,
           v.
LABORATORY CORPORATION OF
AMERICA HOLDINGS,
                      Defendant.


    LABORATORY CORPORATION OF AMERICA HOLDINGS' RESPONSES
       TO PLAINTIFFS' FIRST SET OF REQUESTS FOR PRODUCTION

          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Defendant

Lab01·atory Corporation of America Holdings ("LabCorp") 1 hereby responds to and/or

objects to Plaintiffs' First Set of Requests for the Production of Documents

(collectively, the "Discovery Requests") as follows:

    I.    INITIAL STATEMENT

          A.     LabCorp has not concluded its discovery, investigation, or analysis of all

the facts and/or allegations of this case-including third party/non-party discovery-



1   See Section III below.

PPAB 5444247vl.docx




         Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 2 of 54
    and has not completed preparation for trial.        Accordingly, each of the following

    .responses to the Discovery Requests is provided without prejudice to LabCorp's right

    to introduce at trial any evidence that is subsequently discovered relating to proof of

    presently-known facts and to produce ancl introduce all evidence-whenever

    discovered-related to the proof of subsequently-discovei·ed material facts in this

    action.        LabCorp expressly reserves the right to amend or supplement these

    responses.

              B.     As discussed with Plaintiffs' counsel, LabCorp will review and produce

    documents on a "rolling basis." Consequently, LabCorp may not yet know whether it

    possesses "Documents or materials , .. that are responsive to a particular Request"

    and, therefore, objects to Instruction 7 of the Discovery Requests, which purports to

    obligate LabCorp to declare the nonexistence of responsive documents. LabCorp

    reserves the right to reference, discover or offer into evidence at the time of trial any

    and all facts, documents and things notwithstanding the initial responses and

    objections interposed herein.       LabCorp further reserves the right to reference,

    discover or offer into evidence at the time of trial any and all facts, documents, and

    things which are not presently recalled but may be recalled at some time in the

    future.

              C.      LabCorp assumes that the Discovery Requests do not seek information

    covered and/or protected by the attorney-client privilege, the work-product doctrine,

    or any other applicable privilege or doctrine, including, without limitation, documents


·   PPAB 5444247vl.docx                          2




          Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 3 of 54
developed for, or in anticipation of, litigation, or which constitute the work product of

counsel or reflect confidential attorney-client communications, and no such

information or documents will be produced. Nonetheless, such information, if any,

will be withheld to the extent it is protected against disclosure by such privileges or

doctrines. By producing information or documents in response to these Discovery

Requests, LabCorp does not waive, intentionally or otherwise, the attorney-client

privilege, the work-product protection, or any other privilege protecting the

communications, transactions or records from disclosure, and any production of

documents or information inconsistent with the foregoing is wholly inadvertent and

does not constitute a waiver of any such privilege or protection.           Consequently,

LabCorp will not produce documents unless and until a valid order under Rule 502(d)

of the Federal Rules of Evidence, or similar protection, has been entered.

       D.      LabCorp states that a number of the Discovery Requests appear to seek

premature production of material. To wit,    ,r 5(:f) of the Joint Rule 26(:f) Report states:
                The parties do not yet know the extent to which discovery
                will involve the production of electronically-stored
                information ("ESY). To the extent the production of ESI is
                responsive to a proper discovery request or appropriately
                the subject of mandatory disclosure, the parties agree to
              · meet and confer as to terms of an appropriate protocol to
                govern the production of such information.

(Doc. 59.) Instructions 10 through 16 of the Discovery Requests directly implicate

this provision of the Joint Rule 26(:f) Report; indeed, Instruction 16 of the Discovery

Requests purports to obligate the Parties to "meet and confer to disclose and discuss



PPAB 5444247vl.docx                         3




      Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 4 of 54
any proposed use of technologies to reduce the number of Documents to be reviewed

or produced." As of the date of these responses, the Parties have not yet agreed on

an ESI protocol.

       E.      LabCorp states that a number of the the Discovery Requests, including

definitions and instructions contained therein, appear to impose obligations on

Lab Corp beyond those set forth in the Federal Rules of Civil Procedure, the local rules

of this Court or any Court order govi;n•ning discovery, including obligations to create

documents that are not already in existence.

       F.      LabCorp states that a number of the Discovery Requests appear to seek

information that is confidential and/or proprietary to LabCorp, including, without

limitation, trade secrets, certain pricing information (e.g., information as to manner

in which, and the information considered when, LabCorp determines and/or adjusts

its prices), business plans, strategic plans, financial data, sales and marketing

strategies, information protected by and/or subject to nondisclosure or confidentiality

agreements, and other non-public information of competitive and business

sensitivity. Such information, if not otherwise objectionable, will be provided only

after entry of an appropriate protective order.

       G.      LabCorp states that a number of the Discovery Requests appear to seek

information that is subject to and/or protected by the Health Insurance Portability

and Accountability Act (HIPAA), or other applicable laws or regulations governing

the privacy of personal and health information. Such information, if not otherwise


PPAB 5444247vl.docx                        4




      Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 5 of 54
objectionable, will be provided only after entry of an appropriate and HIPAA qualified

protective order and/or all necessary measures have been taken to comply with the

above-referenced regulations.

       H.      LabCorp states that several of the Discovery Requests propounded as

requests for production under Rule 34 of the Federal Rules of Civil Procedure appear

to be interrogatories under the scope of under Rule 33 of the Federal Rules of Civil

Procedure. LabCorp objects to such Discovery Requests to the extent that they

purport to obligate LabCorp to take any action beyond those set forth in Rule 34 of

the Federal Rules of Civil Procedure.

II.    OBJECTION AND CLARIFICATION AS TO THE TERM "THIRD-
       PARTY PAYER"

       Lab Corp objects to Plaintiffs' definition, as set forth in the Discovery Requests,

of the term "Third-Party Payer." That term, as defined by Plaintiff, is vague,

ambiguous, overly broad, and unworkable. The Discovery Requests purport to define

"Third-Party Payer" as any "Person" (which the Discovery Requests further define to

broadly encompass all "natural persons, proprietorships, governmental agencies,

corporations, partnerships, trusts, joint ventures, groups, associations, organizations,

and all other entities"), "other than the patient , , , responsible for paying Lab Corp for

lab services performed on behalf of a patient., .. " Lab Corp does not know-and cannot

possibly know-the identity of each such person or entity who may fall within that

broad definition.




PPAB 5444247vl.docx                          5




      Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 6 of 54
       LabCorp notes, however, that Plaintiffs' definition for "Third-Party Payer" goes

on to indicate that it is intended to include "private healthcare insurers, Medicare, or

Medicaid." Accordingly, for purposes of the responses below, LabCorp will construe

the term "Third-Party Payer," as used in the Discovery Requests, to mean and refer

to (i) Medicare, (ii) Medicaid, and (iii) managed care organizations (i.e., private

healthcare insurers).

III.    OBJECTION AND CLARIFICATION AS TO THE TERMS
        "LABCORP," "YOU," AND ''YOUR"

        LabCorp objects to the definition of the terms "LabCorp," "You," and "Your"-

as defined in the Discovery Requests-as overly broad. The definition purports to

encompass not only Defendant Laboratory Corporation of America Holdings but any

of its "current and former , .. subsidiaries, affiliates ... ," among others. The Discovery

Requests do not define, or provide clarification, as to what is intended by the terms

"subsidiaries" and "affiliates." Laboratory Corporation of America Holdings notes

that it has and/or has had an ownership interest (in whole or in part) in numerous

separate and distinct companies.         For some of these companies, Laboratory

Corporation of.America Holdings has and/or has had a minority and/or noncontrolling

interest. In addition, some are or were engaged in a business that has nothing

whatsoever to do with Plaintiffs' claims (i.e., a business not involved in diagnostic

testing). Moreover, among those that are or were involved in diagnostic testing, some

operate separately and apart from Laborat01·y Corporation of America Holdings'

laboratory diagnostic testing services business (i.e., ·maintain(ed) distinct employees,

PPAB 5444247vl.docx                          6




       Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 7 of 54
testing services and processes, pricing, and billing systems). As such the definition

is overly broad.

       Accordingly, for purposes of the responses below and unless otherwise

indicated, the terms "LabCorp/' "You," and "Your," as used in the Discovery Requests,

will be construed to mean the laboratory diagnostic testing services business of

Laboratory Corporation of America Holdings (excluding any separate company that

does not operate under the laboratory and billing systems of Laboratory Corporation

of America Holdings).     LabCorp states that it is not responding or producing

requested mate1·ials on behalf of companies that operate separately and apart from

Laboratory Corporation of America Holdings' laboratory diagnostic testing services

business (i.e., maintain(ed) distinct employees, testing services and processes,

pricing, and billing systems).

IV.    OBJECTION AND CLARIFICATION TO SPECIFIC DEFINITIONS:
       "COMMUNICATION," "DOCUMENT[S]," AND "POLICIES AND
       PROCEDURES"

       LabCorp objects to the terms "Communication," ccDocument[s]," and "Policies

and Procedures" as they are defined in the "Definition" section of the Discovery

Requests.     Plaintiffs purport to define "Communication" as "any transmittal of

information (in the form of facts, ideas, inquiries, or otherwise) whether orally or by

document, telephone, mail, fax, email, voicemail, electronic device, text message,

instant message, personal delivery, or by any other means, be they analog, electronic,

or otherwise." The definition of "Document[s]" is similarly expansive.



PPAB 5444247vl.docx                        7




      Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 8 of 54
       In the context of these Discovery Requests, these purported definitions are

overly broad, unduly burdensome, unreasonable in scope, and not proportional to the

needs of the case. LabCorp presently has more than 60,000 employees. During the

"Relevant Time Period,,-defined in the Discovery Requests to encompass more than

nine (9) years-LabCorp formerly employed thousands of additional employees.

Accordingly, there would be countless "Communications)} and "Documents" relating

to the topics at issue in this Action, such as the pricing for hundreds of thousands of

tests and test combinations ovei· a 9-year period, billing, collection practices,

Plaintiffs' diagnostics tests, diagnostic tests performed for other putative class

members, etc.

       Furthermore, Plaintiffs purport to define "Policies and Procedures" as "any

policy, procedure, manual, code of conduct, guideline, best practice, or other similar

instruction." The terms within this definition are themselves vague, ambiguous, and

subject to more than one reasonable interpretation. To wit, each of these terms can

each be construed to include "Communications" and "Documents" (as Plaintiffs

purport to define those terms). As noted above, in the context of these Discovery

Requests, these purported definitions are overly broad, unduly burdensome, and

unreasonable in scope. LabCorp presently has more than 60,000 eniployees. During

the "Relevant Time Period"-defined in the Discovery Requests to encompass more

than nine (9) years-Lab Corp formerly employed thousands of additional employees.

Accordingly, there would be countless "Policies and Procedures" relating to the topics


PPAB 5444247vl.docx                        8




      Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 9 of 54
at issue in this Action, such as the pricing for hundreds of thousands of tests and test

combinations over a 9-year period, billing, collection practices, Plaintiffs' diagnostics

tests, diagnostic tests performed for other putative class members, etc. Furthermore,

LabCorp does not know-indeed, cannot know-what materials Plaintiffs may

subjectively consider to be a "similar instruction." Accordingly, for purposes of the

responses below, LabCorp will construe the term "Policies and Procedures," as used

in the Discovery Requests, to mean and refer to LabCorp's "Standard Operating

Procedures."

 V.    OBJECTION AND CLARIFICATION AS TO THE "RELEVANT TIME
       PERIOD"
       LabCorp objects to the "Relevant Time Period" section in the Discovery

Requests. It purports to obligate LabCorp to produce requested materials relating to

the time period of January 1, 2011 to the time of production. This time period far

exceeds any applicable statute oflimitation. Consequently, LabCorp will not produce

documents created prior to January 1, 2013.

       LabCorp further objects to this section to the extent it pUl'}Jorts to impose

obligations on Lab Corp beyond those set forth in the Federal Rules of Civil Procedure,

including, without limitation, the pm·ported obligation to produce any document for

which the date of preparation cannot be detei;mined. This objection extends to and

includes the purported obligation to produce otherwise nonresponsive documents

that are "necessary for a correct or complete understanding of any Document covered

by a Request;" LabCorp does not know-indeed, cannot know-what documents

PPAB 5444247vl.docx                         9




      Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 10 of 54
. Plaintiffs may subjectively consider to be "necessary for a correct or complete

understanding of any Document covered by a Request," and cannot, therefore, comply

with this purported obligation.

                                        * * * * *
        Sections I-V above are incorporated into each of the subsequent responses to

the separate requests.

VI.     REQUESTS FOR PRODUCTION
        1.      Documents sufficient to identify LabCorp's organizational

 structure, including those divisions and Persons responsible for pdcing lab

 services,     negotiating rate schedules,       and   collecting payment from

 individual patients.

        RESPONSE TO REQUEST NO. 1:

        LabCorp objects to the phrase "pricing lab services" on the grounds that it is

 vague, ambiguous, and subject to more than one reasonable interpretation. LabCorp

 performs over a half-billion lab tests and services annually and offers hundreds of

 thousands of tests and test combinations.      LabCorp's approa_ches to setting and

 adjusting prices (including the information and factors considered, analyses,

 evaluations, etc.) vary across the hundreds of thousands of tests and test

 combinations. Additionally, LabCorp tests may be categorized by test type (inter alia,

 replacement tests, new test technology or procedures, "look-alike test[s]," or single

 tests versus group tests). LabCorp's approaches for determining price varies by test



 PPAB 5444247vl.docx                       10




      Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 11 of 54
type. Moreover, pricing varies across different geographic regions of the United

States. Depending on the test, Lab Corp may maintain different rates across different

geographic regions across the country. The prices for the regions change and, indeed,

have changed numerous times between 2011 and the present (the "Relevant Time

Period" defined in the Discovery Requests). The request fails to identify the type of

"lab services" to which it refers and otherwise fails to provide any reasonable

limitation. LabCorp similarly objects to the phrases "negotiating rate schedules11 and

11   collecting payment from individual patients" on the grounds that they are vague,

ambiguous, and subject to more than one reasonable interpretation.

          Moreover, it is not practicable-nor is it possible-for LabCorp to identify (by

the production of "Documents") each and every "Person," as that term is defined by

Plaintiffs, involved in and/or "responsible" for some facet of the pricing of laboratory

services for each of its hundreds of thousands of tests and test combinations, and to

do so for the various geographic regions of the United States and over a nine-year

period. Any request to LabCorp to produce the volume of documents requested is,

therefore, patently overly broad; unduly burdensome, and unreasonable, and is not

proportional to the needs of the case.

          Furthermore, LabCorp objects on the ground that the request seeks

information that is confidential and/or proprietary to LabCorp. See Section I(F).

          Subject to and without waiving the foregoing objection(s), LabCorp states that

it will produce, from a reasonable review of cmporate documents, upon mutual


 PPAB 5444247vl.docx                        11




        Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 12 of 54
agreement on the terms of an ESI protocol, and upon entry of those orders referenced

in Section I, documents that identify the organizational structure of LabCorp's

pricing and billing departments.·



       2.      For each year of the Relevant Time Period, produce LabCorp's

patient fee schedules, such as those referred to in LabCorp' s Answer,

including Documents, Communications, and Policies and Procedures that

are sufficient to demonstrate how LabCorp establishes its patient fee

schedule rates.

       RESPONSE TO REQUEST NO. 2:

       The request is overly broad, unduly burdensome, unreasonable, and is not

proportional to the needs of the case. LabCorp performs over a half-billion tests

annually and offers hundreds of thousands of tests and test combinations. LabCorp's

approaches to setting and adjusting prices (including the information and factors

considered, analyses, evaluations, etc.) vary across the hundreds of thousands of tests

and test combinations. Additionally, LabCorp tests may be categorized by test type

(inter alia, replacement tests, new test technology or procedures, "look-alike test[s],"

or single tests versus group tests). LabCorp's approaches for determining price va1.·ies

by test type. Moreover, pricing varies across different geographic regions of the

United States. Depending on the test,, LabCorp may maintain different rates across

different geographic regions across the country. The prices for the regions change



PPAB 5444247vl.docx                       12




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 13 of 54
and, indeed, have changed numerous times between 2011 and the present (the

"Relevant Time Period" defined in the Discovery Requests). It is not practicable-nor

is it possible-for Lab Corp to produce each and every of the requested "Documents,"

"Communications," and "Policies and Procedures," as those terms are defined by

Plaintiffs, for each of its hundreds of thousands of tests and test combinations, and

to do so for the various geographic regions of the United States and over a nine-year

period. See also Section IV above.

       LabCorp also objects on the grounds that the request seeks confidential and

proprietary information (i.e., information as to the manner in which, and the

information considered when LabCorp determines and/or adjusts its prices). See

Section I(F) above.

       Subject to and without waiving the foregoing objection(s), LabCorp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced

in Section I, documents that will identify its patient' list price for each test, for each

region, and for the following years: 2013, 2014, 2015, 2016, 2017, 2018, and 2019.



       3.      Agreements and negotiated rate schedules with Third-Party

Payers that provide rates to be paid for lab services performed by LabCorp.

Your     response     to   this   Request        should   include    Documents       and

Communications sufficient to identify any formula or other method used to


PPAB 5444247vl.docx                         13




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 14 of 54
calculate payment rates for Lah Corp' slab services that LahCorp has ag1·eed

to with any Third-Party Payer.

       RESPONSE TO REQUEST NO. 3:

       LabCorp objects to the term "Third-Party Payers" as defined in the Discovery

Requests. See Section II above. LabCorp further objects to the assumptions inherent

in this request, including the assumption that LabCorp applies a formula to set the

rates it charges to Third-Party Payers. LabCorp also objects on the grounds that the

request seeks confidential and proprietary information, including information that is

protected by and/or subject to nondisclosure and/or confidentiality agreements. See

Section I(F) above.

       Moreover, the request is overly broad, unduly burdensome, unreasonable, and

is not proportional to the needs of the case. During each year of the "Relevant Time

Period," LabCorp has maintained, on average, more than four thousand accounts

with managed care organizations, ten thousand hospital accounts, and four hundred

thousand accounts with physicians and/or physician groups. In this context, LabCorp

performs over a half-billion tests annually and offers hundreds of thousands of tests

and test combinations.    It is not practicable-nor is it possible-for LabCorp to

produce each and every of the requested "Document[s]" and "Communication[s]" (as

defined in the Discovery Requests-see Section IV above) about its ulab services."

LabCorp will not produce documents in response to this request.




PPAB 5444247vl.docx                      14




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 15 of 54
       4.      Policies and Procedures concerning the process of negotiating

rates with Third-Party Payers for lab services perfonned by LabC01·p. Your

response to this Request should include Policies and Procedures

concerning formulas or other methods used to calculate rates for purposes

of negotiating with Third-Party Payers, regardless of whethe1· such

calculations are done before, during, or after negotiations.

       RESPONSE TO REQUEST NO. 4:

       LabCorp objects to the term "Third-Party Payers" as defined in the Discovery

Requests. See Section II above.

       During each year of the "Relevant Time Period," Lab Corp has maintained, on

average, more than four thousand accounts with managed care organizations, ten

thousand hospital accounts, and four hundred thousand accounts with physicians

and/or physician groups. lt is not practicable-nor is it possible-for LabCorp to

produce each and every "Policy and Procedure," as that term is defined by Plaintiffs

(see Section IV above) related to thousands of accounts.

       LabCorp also objects on the grounds that the request seeks confidential and

proprietary information. See Section I(F) above.

       Subject to and without waiving the foregoing objection(s\ Lab Corp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced

in Section I, any Standard Operating Procedure or pricing guidelines used by


PPAB 5444247vl.docx                       15




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 16 of 54
LabCorp's Corporate Pricing Department regarding pricing or negotiating rates with

managed care organizations.



       5.      Documents, including Policies and Procedures, sufficient to

identify amounts accepted by LabCorp from Third-Party Payers in

satisfaction of lab services performed by LabCorp in instances where no

agreement exists between LabCorp and the Third-Party Payer, i.e., there is

no negotiated rate schedule, formula, or other method of calculation.

       RESPONSE TO REQUEST NO. 5:

       LabCorp objects to the term "Third-Party Payers" as defined in the Discovery

Requests. See Section II above.

       Moreover, during each year of the "Relevant Time Period," LabCorp has

maintained, on average, more than four thousand accounts with managed care

organizations, ten thousand hospital accounts, and four hundred thousand accounts

with physicians and/or physician groups. It is not practicable-nor is it possible-for

LabCorp to pmduce each and every such "Document" or "Policy and P1·ocedure" (as

defined in the Discovery Requests-.see Section IV above) related to any one or more

of these types of accounts.

       Additionally, LabCorp objects to this r.equest on the ground that it appears to

be an interrogatory improperly propounded as a request fo1· production under Rule

34 of the Federal Rules of Civil Procedure. See Section I above. Subject to and


PPAB 5444247vl.docx                       16




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 17 of 54
without waiving these objection(s), LabCorp states that it does not maintain such a

document in the regular and/or ordinary course of its business and} therefore, does

not possess documents responsive to this request.



          6.     Policies and Procedures for determining 11 negotiated discounted

amounts 11 accepted from patients as payment-in-full for lab services

performed by LabCorp. See, e.g., Answer tJ 5.

          RESPONSE TO REQUEST NO. 6:

          LabCorp objects to the term "Policies and Procedures" as defined in the

Discovery Requests.       See Section IV above. LabCorp further objects to the term

11   patient 11 on the grounds that it is vague, ambiguous} and subject to more than one

reasonable interpretation given that LabCorp performs over a half-billion tests

annually for millions of patients.       LabCorp encounters patients and/or patient

specimen samples in a myriad of circumstances. The request does not provide any

reasonable limitations on either the type of test or the circumstances under which

LabCorp encounters the patient or patient sample.

          LabCorp also objects on the grounds that the request seeks confidential and

proprietary information. See Section I(F) above.

          Subject to and without waiving the foregoing objection(s), Lab Corp states that

it will produce, from a reasonable review of corporate documents, upon mutual




PPAB 5444247vl.docx                          17




        Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 18 of 54
agreement on the terms of an ESI protocol, and upon entry of those orders referenced

in Section I, any Standard Operating Procedures regarding the discounting of prices.



       7.      Policies and Procedures concerning notice to individual

patients in advance of providing lab services as to (i) whether a Third-Party

Payer will cover the cost of the lab services, and (ii) the patient fee schedule

rates for lab services not covered by a Third-Party Payer, including all

Policies and Procedures with respect to Advanced Beneficiary Notices.·

       RESPONSE TO REQUEST NO. 7:

       LabCorp objects to the term "Third-Party Payer" as defined in the Discovery

Requests. See Section II above.

       LabCorp further objects to the term lab services" on the ground that it is
                                               11




vague, ambiguous, and subject to more than one reasonable interpretation. LabCorp

performs over a half-billion tests annually, and offers hundreds of thousands of tests

and test combinations.    It is not practicable-nor is it possible-for LabCorp to

produce each and every requested Policy and Procedure, as that term is defined by

Plaintiffs (see Section IV above), for each of its hundreds of thousands of tests and

test combinations, and to do so for the various geographic regions of the United States

and over a nine-year period.      Consequently, the request is overly broad, unduly

burdensome and unreasonable.




PPAB 5444247vl.docx                       18




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 19 of 54
       LabCorp also objects on the grounds that the request seeks confidential and

proprietary information. See Section I(F) above.

       Subject to and without waiving the foregoing objection(s), LabCorp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced

in Section I, any Standard Operating Procedures regarding matters set foi-th in the

Request.



       8.      Policies and Procedures for entering into agreements with, or

obtaining the acknowledgment of any obligation by, an individual patient

concerning payment for LabCorp' slab services prio1· to the pe1·forinance of

services.

       RESPONSE TO REQUEST NO. 8:

       LabCorp objects to the term "lab services" on the ground that it is vague,

ambiguous, and subject to more than one reasonable interpretation.            LabCorp

performs over a half-billion tests annually and offers hundreds of thousands of tests

and test combinations.    It is not practicable-nor is it possible-for LabCorp to

produce each and every requested "Policy and Procedure," as that terms is defined by

Plaintiffs (see Section IV above), for each of its hundreds of thousands of tests and

test combinations, and to do so for the various geographic regions of the United States




PPAB 5444247vl.docx                       19




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 20 of 54
and over a nine-year period.    Consequently, the request is overly broad, unduly

burdensome, and unreasonable.

       LabCorp also objects on the grounds that the mquest seeks confidential and

proprietary information. See Section I(F) above.

       Subject to and without waiving the foregoing objection(s), LabCorp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced

in Section I, any Standard Operating Procedures regarding matters set forth in the

Request.



       9.      Documents sufficient to identify all forms of agreement,

acknowledgements of obligation, or other similar forms concerning

payment for LabCorp's lab services that are provided to individual patients

prior to the performance of services.

       RESPONSE TO REQUEST NO. 9:

       LabCorp objects to this request to the extent it requests documents that may

contain Personal Health Information (as that term is defined by the Health Insurance

Portability and Accountability Act) of persons who are not currently parties to this

Action. See Section I(G) above. LabCorp also objects on the grounds that the request

seeks confidential and proprietary information. See Section I(F) above.




PPAB 5444247vl.docx                      20




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 21 of 54
       Moreover, it is not practicable-nor is it possible-for LabCorp to produce each

and every requested "Document," as that term is defined by Plaintiffs (see Section IV

above), for each of its hundreds of thousands of tests and test combinations, and to do

so for the various geographic regions of the United States and over a nine-year period.

As stated in LabCorp's response to Plaintiffs' Interrogatory No. 10, which LabCorp

herein incorporates by reference, LabCorp encounters patients and/or receives orders

to test patient specimen samples in a myriad of circumstances. Any request to

Lab Corp to produce the volume of documents requested is, therefore, patently overly

broad, unduly burdensome, and unreasonable, and is not proportional to the needs of

the case. LabCorp will not produce documents in response to this request.



       10.     All Documents You may rely upon or have relied upon in

support of the claims in Your Answer that "notice in advance11 to patients

"may be impractical." See, e.g., Answer      ,r,r 7, 12, 69, 116, 128, 186, and 230.
       RESPONSE TO REQUEST NO. 10:

       For the reasons stated in LabCorp's previous responses, it objects to the term

(!lab services" on the ground that it is vague, ambiguous, and subject to more than

one reasonable interpretation.

       Moreover, as stated in LabCorp's response to Plaintiffs' Interrogatory No. 12,

LabCorp encounters patients and/or receives 01·der~ to test patient specimen samples

in a myriad of circumstances. In some of these circumstances, LabCorp may have


PPAB 5444247vl.docx                       21




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 22 of 54
had the opportunity to provide certain patients with notice in advance regarding

pricing and the patient's responsibility to pay. However, in other circumstances-

depending on factors such as the test type, characteristics of the specimen sample at

issue, the healthcare provider, the specimen collection technique involved, the patient

at issue, the urgency of the test, the insurance information provided to LabCorp and

the timing and manner in which it was provided, and the accuracy or inaccuracy of

any insurance information provided to LabCorp, among other factors-such advance

notification would be impractical.

       LabCorp performs over a half-billion tests annually, and offers hundreds of

thousands of tests and test combinations. It is not practicable-nor is it possible-

for LabCci11J to produce each and every requested "Document," as that term is defined

by Plaintiffs (see Section IV above), for each of its hundreds of thousands of tests and

test combinations, and to do so for the various geographic regions of the United States

and over a nine-year period. Any request to LabCorp to produce the volume of

documents requested is, therefore, patently overly broad, unduly burdensome, and

unreasonable, and is not proportional to the needs of the case. LabCorp will not

produce documents in response to this request.




PPAB 5444247vl.docx                        22




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 23 of 54
       11.     Documents sufficient to identify the amounts LabCorp charges

and accepts for lab services performed in 1·elation to Pixel by LabCorp.

       RESPONSE TO REQUEST NO. 11:

       Lab Corp objects to this request on the grounds that it is overly broad and seeks

information that is neither relevant to.Plaintiffs' claims nor reasonably calculated to

lead to the discovery of relevant and/or admissible evidence. None of the Plaintiffs

allege that they have had a Pixel test or that they have had any interactions with the

Pixel program. Indeed, "Pixel by LabCorp™'' was launched after the filing of this

lawsuit and after the filing of Plaintiffs' Amended Complaint. Moreover, from the

time Pixel was launched (in or around November 2018) until late 2019, the Pixel

program exclusively involved home sample self-collection kits-which are not at issue

in this case and which have nothing to do with Plaintiffs' claims.

       Subject to and without waiving the foregoing objection(s), LabCorp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders refe1·enced

in Section I, documents to identify the rates LabCorp charges for lab services

performed in relation to "Pixel by LabCorp™."



        12.     For each applicable year of the Relevant Time Period,

Documents sufficient to identify the amount of revenue LahCorp received

for lab services performed in 1·elation to Pixel by LahC01·p. For purposes of


PPAB 5444247vl.docx                        23




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 24 of 54
this Request, revenue refers only to 1·evenue received by LabCorp in

relation to the performance of lab services and excludes all other sources of

revenue.

       RESPONSE TO REQUEST NO. 12:

       LabCorp objects to this request on the ground that it appears to be an

interrogatory imprope1·ly propounded as a request for production under Rule 34 of

the Federal Rules of Civil Procedure. See Section I above. LabCorp further objects

to this request on the grounds that it is overly broad and seeks information that is

neither relevant to Plaintiffs' claims nor reasonably calculated to lead to the discovery

of relevant and/or admissible evidence. None of the Plaintiffs allege that they have

had a Pixel test or that they have had any interactions with the Pixel program.

Indeed, "Pixel by LabCorp™" was launched after the filing of this lawsuit and after

the filing of Plaintiffs' Amended Complaint. Moreover, from the time Pixel was

launched (in or around November 2018) until late 2019, the Pixel program exclusively

involved home sample self-collection kits-which are not at issue in this case and

which have nothing to do with Plaintiffs' claims.

       LabCorp also objects on the grounds that the request seeks confidential and

proprietary information. See Section I(F) above.

       Subject to and without waiving the foregoing objection(s), LabCorp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced


PPAB 5444247vl.docx                        24




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 25 of 54
in Section I, documents to identify the amount of revenue generated in relation to

Pixel.



         13.   Documents     and    Communications         sufficient    to   identify

agreements, cmnmitments, undertakings, engagements, or incentives

between (a) LabCorp and (b) physicians or other healthcare providers who

request lab services fro1n LabCorp on behalf of patients.

         RESPONSE TO REQUEST NO. 13:

         LabCorp objects on the grounds that the request seeks confidential and

proprietary information, including information that is protected by and/or subject to

nondisclosure and/or confidentiality agreements. See Section I(F) above.

         Moreover, during each year of the "Relevant Time Period," LabCorp has

maintained, on average, more than four hundred thousand accounts with physicians

and/or physician groups and more than ten thousand hospital accounts.            These

accounts vary significantly-in terms of the tests offered and the prices charged-

depending on, inte1· alia, the nature of the account, volume of services at-issue, types

of tests at issue, and other individualized and/or negotiated differences. It is not

practicable-nor is it possible-for LabCorp to produce each and every "Document"

and "Communication," as those terms are defined by Plaintiffs (see Section IV above),

related to these accounts.     Any request to LabCorp to produce the volume of




PPAB 5444247vl.docx                       25




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 26 of 54
documents requested is, therefore, patently overly broad, unduly burdensome, and

unreasonable, and is not proportional to the needs of the case.

       Subject to and without waiving the foregoing objection(s), LabCorp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced

in Section I, documents to identify its standard "customer" or "client" rates (i.e., rates

to healthcare provider customers and/or clients) for each geographic region, and for

the following years: 2013, 2014, 2015, 2016, 2017, 2018, and 2019. As noted above,

however, many health care providers-depending on the circumstances and other

negotiated agreements-.do not pay these rates.



       14.     Policies and Procedures concerning LabCorp's marketing and

business development practices for generating business from physicians

and other healthcare p1·oviders who request lab services on behalf of

individual patients.

       RESPONSE TO REQUEST NO. 14:

       LabCorp objects to the term "Policies and Procedures" as defined in the

Discovery Requests.       See Section IV above.       LabCorp further objects to the

assumptions inherent in this request, including the assumption that the business

relationships between LabCorp and physicians or other healthcare providers

proceeds in accordance with formulaic or predetermined guidelines.


PPAB 5444247vl.docx                         26




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 27 of 54
      LabCorp also objects on the grounds that the request seeks confidential and

proprietary information. See Section I(F) above.

       Subject to and without waiving the foregoing objection(s), LabCorp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced

in Section I, any Standard Operating Procedures regarding matters set forth in the

Request.



       15.    Policies and Procedures concerning LabCorp's provision of its

patient fee schedules to physicians, other healthcare providers, individual

patients, or other Persons that are not LabCorp employees.

       RESPONSE TO REQUEST NO. 15:

       LabCorp objects to the term "Policies and Procedures" as defined       111   the

Discovery Requests. See Section IV above.

       LabCorp also objects on the grounds that the request seeks confidential and

proprietary information. See Section I(F) above.

       Subject to and without waiving the foregoing objection(s), LabCorp states that

it will produce, from a reasonable 1·eview of corporate documents, upon mutual

agreement on the terms of an ESI pl'Otocol, and upon entry of those orders referenced

in Section I, any Standard Operating Procedures regarding matters set forth in the

Request.


PPAB 5444247vLdocx                        27




    Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 28 of 54
       16.      Documents sufficient to demonstrate LabCorp's compliance

with New Jersey law or other similar laws requiring that LabCorp "annually

provide a health care provider with a list of its schedule of fees and charges

for laboratory services rendered to the health care provider's patients." See,

e.g., N.J. Stat. Ann.§ 45:9--42.41b.

       RESPONSE TO REQUEST NO. 16:

       LabCorp objects to this request on the grounds that it is overly broad.

LabCorp's compliance with N.J. Stat. Ann.§ 45:9--42.41b is not at issue in this case.

       LabCorp further objects because the request is vague; ambiguous, and is a

"fishing-expedition-style" discovery request.   It appears that Plaintiffs may be

seeking all correspondence between LabCorp and all health care providers in the

State of New Jersey (and in other states) on an "annual" basis to assess compliance

with the referenced statute, as well as "other similar laws." If that is the case, the

request is unduly burdensome. LabCorp will not produce documents in response to

this request.



        17.     All Documents, including Communications and Policies and

Procedures, concerning the assertion in Your Answer that patients

"assented to receive services at LabCorp's patient fee schedule rates." See,




PPAB 5444247vl.docx                       28




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 29 of 54
e.g., Answer    ,r,r 7, 12, 69, 116, 128, 186, and 230.
       RESPONSE TO REQUEST NO. 17:

       LabCorp objects to this request to the extent it requests documents that may

contain Personal Health Information (as that term is defined by the Health Insurance

Portability and Accountability Act) of persons who are not currently parties to this

Action. See Section I(G) above. LabCorp also objects on the grounds that the request

seeks confidential and proprietary infOl'mation. See Section I(F) above.

       As stated in LabCorp's response to Plaintiffs' Interrogatory No. 10, which

LabCorp herein incorporates by reference, LabCorp encounters patients and/or

receives orders to test patient specimen samples in a myriad of circumstances. Under

these different circumstances, LabCorp performs over a half-billion tests annually for

millions of patients. It is not practicable-nor is it possible-for LabCorp to produce

each and every "Document," "Communication," and "Policy and Procedure" (as

defined in the Discovery Requests-see Section IV above) concerning the manner in

which a given patient assents to receive services by Lab Corp and/or to receive services

at LabCorp's patient fee schedule rates. Any request to LabCorp to produce the

volume of documents requested is, therefore, patently overly broad, unduly

burdensome, and unreasonable, and is not proportional to the needs of the case.

LabCorp will not produce documents in response to this request.




PPAB 5444247vl.docx                         29




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 30 of 54
       18.     All Documents and Communications identifying rates (or a

formula or other method to calculate rates) charged and accepted by other

lab se1·vice providers for the same or similar lab services provided by

LabCorp (e.g., services billed under the same CPT Codes or HCPCS Codes).

Your response to this Request should include the rates charged and

accepted by lab service providers acquired by LabCorp prior to the

acquisition.

       RESPONSE TO REQUEST NO. 18:

       LabCorp objects to this request on the grounds that it is vague, ambiguous,

and subject to more than one reasonable interpretation. As addressed in LabCorp's

response to Plaintiffs Interrogatory No. 6, LabCorp attempts to collect information

regarding testing services offered by its competitors when setting or adjusting prices

for its testing services. There is no formulaic or predetermined process for setting or

adjusting prices across the hundreds of thousands of tests and test combinations that

it offers throughout the country. It is not practicable-nor is it possible-for LabCorp

to search for competitor pricing information within the records it maintains for each

of its hundreds of thousands of tests and test combinations, and to do. so for the

various geographic regions of the United States and over a nine-year period. Any

request to LabCorp to produce the volume of documents requested is, therefore,

patently overly broad, unduly burdensome, and unreasonable.




PPAB 5444247vl.docx                       30




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 31 of 54
       LabCorp also objects on the grounds that the request seeks confidential and

proprietary information, including LabCorp's process of seeking business intelligence

on competitors and the results of the same. See Section I(F) above. LabCorp will not

produce documents in response to this request.



       19.     Documents, including Policies and Procedures,· sufficient to

identify rates Lab Corp accepts from physicians, other healthcare providers,

individual patients, or other Persons that are not LabCorp employees as

payment for any LabCorp lab service, provided payment is made in advance

of the provision of services.

       RESPONSE TO .REQUEST NO. 19:

       LabCorp objects to the assumptions inherent in this request, including the

assumption that there is some formulaic or predetermined manner in which "rates"

are determined or "accepted" across each one of the hundreds of thousands of tests

and test combinations offered by Lab Corp when "payment is made in advance of the

provision of services." LabCorp further objects on the grounds that the request is

vague, ambiguous, overly broad, and unduly burdensome.         As noted previously,

Lab Corp has hundreds of thousands of tests and test combinations-tests of varying

type, methodologies, etc.   LabCorp's approaches to setting and adjusting pl'ices

(including situations in which prices may differ upon prepayment) vary across the

tests, the patient background, and the healthcare provider at issue.        It is not


PPAB S444247vl.docx                      31




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 32 of 54
practicable-nor is it possible-for LabCorp to produce a "document" or "documents"

(see Section IV above) sufficient to adequately and meaningfully "identify" these

circumstances.        LabCorp also objects on the grounds that the request seeks

confidential and proprietary information. See Section I(F) above.

       Subject to and without waiving the foregoing objection(s), LabCorp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced

in Section I, any Standard Operating Procedurns used by LabCorp's Corporate

Pricing Department. Moreover, to the exteI?-t Plaintiffs are attempting to refer to the

Pixel program via, this request, LabCorp incorporates it response to Request No. 11

herein.



       20..    Documents, including Policies and Procedures, sufficient to

identify how LabCorp calculates UCR Rates for its lab services, including

any formula or other method of calculation.

       RESPONSE TO REQUEST NO. 20:

       LabCorp objects on the grounds that the request seeks confidential and

proprietary information (i.e.j information as to the manner in which-and the

information considered when-LabCorp determines and/or adjusts its prices). See

Section I(F) above.




PPAB 5444247vl.docx                       32




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 33 of 54
        LabCorp objects on the ground that the request is overly broad, unduly

burdensome, and unreasonable. LabCorp performs over a half-billion tests annually,

and offe1·s hundreds of thousands of tests and test combinations.            LabCorp's

approaches to setting and adjusting prices (including the information and factors

considered, analyses, evaluations, etc.) vary across the hundreds of thousands of tests

and test combinations. Additionally, LabCorp tests may be categorized by test type

(inter alia, replacement tests, new test technology or procedures, "look-alike test[s],"

or single tests versus group tests). LabCorp's approaches for determining price varies

by test type. Moreover, pricing varies across different geographic regions of the

United States. Depending on the test, LabCorp may maintain different rates across

different geographic regions across the country. The prices for the regions change

and, indeed, have changed numerous times between 2011 and the present (the

uRelevant Time Period" defined in the Discovery Requests). It is not practicable-nor

is it possible-for LabCorp to produce each and every "Document" (see Section IV

above) concerning each of its hundreds of thousands of tests and test combinations,

and to do so for the various geographic regions of the United States and over a nine-

year period.

        Subject to and without waiving the foregoing objection(s), LabCorp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced




PPAB 5444247v l .docx                      33




      Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 34 of 54
111   Section I, any Standard Operating Procedures used by LabCorp's Corporate

Pricing Department.



         21.   Documents sufficient to identify how other Persons calculate

UCR Rates for LabCorp's lab services, including any formula or other

method of calculation (for example, where a Third-Party Payer submits

payment to LabCm·p based on what they have determined the UCR Rate to

be).

         RESPONSE TO REQUEST NO. 21:

         LabCorp objects on the grounds that this request is vague, ambiguous, and

nonsensical.      LabCorp cannot determine whether it possesses any documents

responsive to this request as LabCorp cannot determine what documents Plaintiffs

have requested.

         LabCorp also objects to this request on the ground that it appears to be an

interrogatory improperly propounded as a request for production under Rule 34 of

the Federal Rules of Civil Procedure. See Section I above. Lab Corp will not produce

documents in response to this request.




PPAB S444247vl.docx                       34




       Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 35 of 54
       22.     Docu1nents collected for and submitted to CMS to comply with

fedei·al regulations concerning the Clinical Laboratory Fee Schedule.

       RESPONSE TO REQUEST NO. 22:

       LabCorp objects to this request on the grounds that it is overbroad, unduly

burdensome, and is nothing more than an impermissible "fishing-expedition-style"

discovery request.

       LabCorp further objects on the grounds that this request is vague and

ambiguous. The term "Clinical Laboratory Fee Schedule" is undefined. Lab Corp has

submitted numerous categories of document for various parties to different divisions

of"CMS" that pertain to diagnostic tests, including the hundreds of thousands of tests

and test combinations offered by LabCorp.        This request does not provide any

reasonable limitation on s~ope, time, or subject matter.

       Moreover, Lab Corp also objects to the extent the request seeks confidential and

proprietary information. See Section I(F) above. Lab Corp will not produce documents

in response to this request.




PPAB 5444247vl.docx                       35




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 36 of 54
       23.     Documents collected and submitted to state regulators to

comply with state law concerning the calculation of Medicaid rates or any

other state-specific fee schedule for clinical lab services.

       "RESPONSE TO REQUEST NO. 23:

       Lab Corp objects to this request on the· grounds that it is overbroad, unduly

burdensome, vague, ambiguous, and is nothing more than an impermissible "fishing-

expedition-style" discovery request. This request purports to require LabCorp to

search, review, and produce documents (i) about vague concepts such as "state-

specific fee schedule[s]" and "Medicaid rates," (ii) that were submitted to regulators

to the various states across the coU,n,try, and (iii) that were submitted over the last

decade. Moreover, LabCorp objects to the extent the request seeks conficlential and

proprietary information. See Section I(F) above. Lab Corp will not produce documents

in response to this request.



       24.     For each year of the Relevant Time Period, Documents

sufficient to identify the number of times You performed a lab testing

service fo1· each CPT Code and HCPCS Code (based on the applicable code

under which the service was ultimately billed), and whe1·e LabCorp




PPAB 5444247vl.docx                       36




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 37 of 54
determined, either before or after performance, that the individual patient

owed the patient fee schedule rate for that lab testing service.

       RESPONSE TO REQUEST NO. 24:

       LabCorp objects to this request on the grounds it is vague, ambiguous, and

confusing. A single "lab testing service" or "lab test" may involve numerous CPT

and/or HCPCS codes.

       LabCorp also objects on the grounds that the request seeks confidential and

proprietary information. See Section I(F) above.

       Furthermore, LabCorp objects to this request on the ground that it appears to

be an interrogatOl'y improperly propounded as a request for production under Rule

34 of the Federal Rules of Civil Procedure, See Section I above.      Subject to and

without waiving the foregoing objection(s), LabCorp states that it does not maintain

such a document(s) in the regular and/or ordinary course of its business and,

therefore, does not possess documents responsive to this request ..



       25.     Fo1' each year of the Relevant Time Period, Documents

sufficient to identify the aggregate amounts for each CPT Code and HCPCS

Code that You (a) charged individual patients, and (b) received fr01n

individual patients for lab testing services pe1·formed where LabCorp




PPAB 5444247vLdocx                        37




    Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 38 of 54
determined, either before or after pe1·formance, that the individual patient

owed the patient fee schedule rate for that lab testing service.

       RESPONSE TO REQUEST NO. 25:

       LabCorp objects to this request on the grounds it is vague, ambiguous, and

confusing. A single "lab testing service" or "lab test)) may involve nwnerous CPT

and/or HCPCS codes.

       LabCorp also objects on the grounds that the request seeks confidential and

proprietary information. See Section I(F) above.

       Furthermore, LabCorp objects to this request on the ground that it appears to

be an intenogatory improperly propounded as a request for production under Rule

34 of the Federal Rules of Civil Procedure. See Section I above. Subject to and

without waiving the foregoing objection(s), LabCorp states that it does not maintain

such a clocument(s) in the regular and/or ordinary course of its business and,

therefore, does not possess documents responsive to this request ..



       ·26.    Documents sufficient to identify the collection rate on accounts

receivable from individual patients for lab services where LabCorp




PPAB 5444247vl.docx                       38




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 39 of 54
determined, either before or after perfo1·mance, that the individual patient

owed the patient fee schedule rate for lab services.

       RESPONSE TO REQUEST NO. 26:

       LabCorp objects to the term "accounts receivable" on the grounds that it is

vague, ambiguous, and subject to more than one reasonable interpretation.

       LabCorp also objects on the grounds that the request seeks confidential and

proprietary information. See Section I(F) above.

       Furthermore, LabCorp objects to this request on the ground that it appears to

be an interrogatory improperly propounded as a request f01· production under Rule

34 of the Federal Rules of Civil Procedure. See Section I above. Subject to and

without waiving the foregoing objection(s), LabCorp states that it does not maintain

such a document(s) in the regular and/or ordinary course of its business and,

therefore, does not possess documents responsive to this request ..



       27.     Documents sufficient to identify the incremental cost of

colleting (sic) pay1nents from individual patients who were billed a patient

fee schedule rate for any or all lab testing services performed by LabCorp




PPAB 5444247vl.docx                       39




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 40 of 54
after LabCorp determined, either before or after performance, that the

individual patient owed the patient fee schedule rate fo1· any lab service.

       RESPONSE TO REQUEST NO. 27:

       LabCorp objects to this request on the ground that it is nonsensical. LabCorp

does not understand what documents are being requested and, thus, cannot

determine whether it possesses any responsive documents. LabCorp further objects

to the specific term "incremental cost" on the grounds that it is undefined, vague,

ambiguous, and subject to more than one reasonable interpretation.

       Moreover, LabCorp objects on the grounds that the request appears to seek

confidential and proprietary information. See Section I(F) above.

       Furthermore, LabCorp objects to this request on the ground that it appears to

be an interrogatory improperly propounded as a request for production under Rule

34 of the Federal Rules of Civil Procedure. See Section I above. Subject to and

without waiving the foregoing objection(s), LabCorp states that it does not maintain

such a document(s) in the regular and/or ordinary course of its business and,

therefore, does not possess documents responsive to this request ..



        28.     For each year of the Relevant Time Period, Documents

sufficient to identify the top 100 Third-Party Payers by revenue and number




PPAB 5444247vl.docx                       40




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 41 of 54
of individual lab testing services covered, including the aggregate ainount

of revenue received from each of those Third-Pa1·ty Payers.

       RESPONSE TO REQUEST NO. 28:

       LabCorp objects to the term "Third-Party Payer" as defined in the Discovery

Requests. See Section II above.

       LabCorp also objects on the grounds that the request seeks confidential and

proprietary information. See Section I(F) above.

       Furthermore, LabCorp objects to this request on the ground that it appears to

be an intel'l'ogatory improperly propounded as a request for production under Rule

34 of the Federal Rules of Civil Procedure. See Section I above. Subject to and

witho.ut waiving the foregoing objection(s), LabCorp states that it does not maintain

such a document(s) in the regular and/or ordinary course of its business and,

therefore, does not possess documents responsive to this request ..



       29.     Policies and Procedures concerning variations in rates based

upon geographic area. Your response to this Request should include

Policies and Procedures concerning variations in patient fee schedule rates

and rates negotiated with Third-Party Payers to account for geographic

area, including any input or adjustment made ·to any formula or other




PPAB 5444247vl.docx                       41




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 42 of 54
method for calculating 1·ates, whether internal to LabCorp or by agreement

with a Third-Party Payer.

       RESPONSE TO REQUEST NO. 29:

       LabCorp objects to the term "Third-Party Payers" as defined in the Discovery

Requests. See Section-II above.

       LabCorp objects to the term "Policies and Procedures'' as defined in the

Discovery Requests: See Section IV above. LabCorp further objects to this request

on the grounds that it is overly broad and unduly burdensome as it requests Lab Corp

to produce Policies and Procedures, as Plaintiffs define that term, for each of its

hundreds of thousands of tests and test combinations, and to do so for the various

geographic regions of the United States and over a nine-year period.

       LabCorp also objects on the grounds that the request seeks confidential and

proprietary information. See Section l(F) above.

       Subject to and without waiving the foregoing objection(s), LabCorp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and ~pon entry of those ordei·s referenced

in Section I, documents showing the patient fee schedule rates for the six geographic

regions within which LabCorp provides testing services for the following years: 2013,

2014, 2015, 2016, 2017, 2018, and 2019.




PPAB 5444247vl.docx                       42




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 43 of 54
       30.     Documents sufficient to identify the incremental cost associated

with performing individual lab tests, as well as Documents sufficient to

identify the fixed costs associated with performing lab tests generally.

       RESPONSE TO REQUEST NO. 30:

       LabCorp objects on the grounds that the request seeks confidential and

proprietary information. See Section I(F) above.

       Mm·eover, this request is overly broad, unduly bu1·densome, and unreasonable.

Lab Corp offers hundreds of thousands of tests and test combinations. The manner

in which these tests are performed and the "costs" to perform them vary across the

hundreds of thousands of tests and test combinations-which include tests of

differing types and methodologies and tests that are perf01·111ed in different locations

across the United States. This requests fails to identify any particular test or provide

any reasonable limitation on scope.

        LabCorp further objects to the phrases "incremental cost" and "fixed costs

associated with performing lab tests generally" on the grounds that they are

undefined,     vague,   ambiguous,   and subject to more than one           reasonable

interpretation. This request, as written, is nonsensical. LabCorp cannot 'determine

whether it possesses any documents responsive to this request as LabCorp cannot

determine what documents Plaintiffs have requested. LabCorp will not produce

documents in response to this request.




PPAB 5444247vl.docx                        43




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 44 of 54
       31.     All Docu1nents related to any govern1nental or 1·egulatory

investigations, lawsuits, •fact-finding initiatives, or legislation conce1·ning

LabCorp's billing practices.

       RESPONSE TO REQUEST NO. 31:

       LabCorp objects to this request on the grounds that it is overbroad, unduly

burdensome, and vague, and is nothing more than an impermissible "fishing-

expedition-style" discovery request.

       Lab Corp further objects to the terms "fact-finding initiatives," "investigations,"

and "legislation" as vague and ambiguous. LabCorp will not produce documents in

response to this request.



       32.     Policies and Procedures concerning LabCorp's practice of filing

and adjudicating claims with Third-Party Payers regarding individual

patients.

       RESPONSE TO REQUEST NO. 32:

       LabCorp objects to the term "Policies and Procedures" as defined in the

Discovery Requests. See Section IV above. LabCorp objects to the term "Third-Party

Payers" as defined in the Discovery Requests. See Section II above. LabCorp further

objects on the ground that the request inaccurately characterizes LabCorp's role

and/or relationship with managed care organizations. LabCorp also objects on the




PPAB 5444247vl.docx                         44




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 45 of 54
grounds that the request seeks confidential and proprietary information. See Section

I(F) above.

        Subject to and without waiving the foregoing objection(s), Lab Corp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced

in Section I, any Standard Operating Procedures regarding matters set forth in the

Request.



       33.     Policies and Procedures concerning letters sent by LabCorp,

LCA Collections, or any debt collector to individual patients regarding

outstanding amounts due or owed for any LabCorp lab service.

       RESPONSE TO REQUEST NO. 33:

       LabCorp objects to the term "Policies and Procedures" as defined in the

Discovery Requests. See Section IV above. LabCorp also objects on the grounds that

the request seeks confidential and proprietary information. See Section l(F) above.

       Subject to and without waiving the foregoing objection(s), Lab Corp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced

in Section I, any Standard Operating Procedures regarding matters set forth in the

Request.




PPAB 5444247vl.docx                        45




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 46 of 54
       34.     Policies and Procedures concerning the filing of lawsuits

against individual patients for failu1·e to pay any outstanding amount due

or owed for any LabCorp lab service.

       RESPONSE TO REQUEST NO. 34:

       LabCorp objects to the term uPolicies and Procedures" as defined in the

Discovery Requests. See Section IV above. LabCorp also objects on the grounds that

the request seeks confidential and proprietary information. See Section I(F) above.

       Subject to and without waiving the foregoing objection(s), Lab Corp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders refe1·enced

in Section I, any Standard Operating Procedures regarding matters set f01-th in the

Request.



       35,     Documents sufficient to identify any lawsuits filed against

individual patients for failure to pay any outstanding amount due or owed

for any Lab Corp lab service, including all substantive documents generated

by those lawsuits.

       RESPONSE TO REQUEST NO. 35:

       LabCorp objects to this request on the grounds that it is overly broad, unduly

burdensome, vague, ambiguous, and an impermissible ":fishing-expedition-style"

discovery request.


PPAB 5444247vl.docx                       46




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 47 of 54
       Subject to and without waiving the foregoing objection(s), LabCorp states that

it will produce, from a reasonable review of corporate documents, and upon entry of

those orders referenced in Section I, a document that identifies such lawsuits filed by

Lab Corp from 2015-2019, if any exist.



       36,     Policies and Procedures for reporting to c1·edit reporting

agencies patients who have failed to pay any outstanding amount due or

owed for any LabCorp lab service.

       RESPONSE TO REQUEST NO. 36:

       LabCorp objects to the term "Policies and Procedures" as defined in the

Discovery Requests. See Section IV above. LabCorp also objects on the grounds that

the request seeks confidential and proprietary information. See Section I(F) above.

       Subject to and without waiving the foregoing objection(s), Lab Corp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced

in Section I, any Standard Operating Procedures regarding matters set forth in the

Request.



        37.     Policies and Procedures for referring or selling patient accounts

to third-party collection agencies or other debt collecting Persons,

including Policies and Procedures for settling patient accounts prior to any


PPAB 5444247vl.docx                       47




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 48 of 54
referral or sale to a third-party collection agency or other debt collecting

Person.

       RESPONSE TO REQUEST NO. 37:

       LabCorp objects to the term "Policies and Procedures" as defined in the

Discovery Requests. See Section IV above. LabCorp also objects on the grounds that

the request seeks confidential and proprietary information. See Section I(F) above.

       Subject to and without waiving the foregoing objection(s), Lab Corp states that

                                                                         .
it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced

in Section I, any Standard Operating Procedures regarding matters set forth in the

Request.



       38.     Documents sufficient to identify any changes or amendments

made to any of the Policies and Procedures sought in any of these Requests

in response to this Action,   01·   after this Action was originally filed.

       RESPONSE TO REQUEST NO. 38:

       LabCOl'p objects to the terms "Document[s]" and "Policies and Ptocedul'8s" as

defined in the Discovery Requests. See Section IV above. LabCorp also objects on the

grounds that the request seeks confidential and proprietary information. See Section

I(F) above.




PPAB 5444247vl.docx                        48




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 49 of 54
       Subject to and without waiving the foregoing objection(s), Lab0orp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced

in Section I, prior versions of the above-referenced Standard Operating Procedures

dating back to 2013, to the extent any exist.



       39.     All Documents that you may rely upon or have relied upon, or

otherwise support or contradict, any of LahCorp' s First through Thirty-

Sixth Defenses in Your Answer, including Documents concerning LahCorp's

claim that Plaintiffs had an actual ag1·eement with LahCorp (Thirty-Fifth

Defense).

       RESPONSE TO REQUEST NO. 39:

       LabCorp. objects to this Request because it purports to seek information

protected by the attorney work-product doctrine, attorney-client privilege, and/or

similar protection.

       Lab0orp further objects to this request on the grounds that-at least at this

stage of the litigation-it has not concluded its discovery, investigation, or analysis

of all the facts and/or allegations of this case-including third party/non-party

discovery-and has not completed preparation for trial. See LabCorp's Answer to

Plaintiffs' Interrogatory Nos. 10 & 11. LabCorp will not produce documents in

response to this request.


PPAB 5444247vl.docx                       49




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 50 of 54
       40.     All Documents relied on or that formed the basis for any claim

made in Your Answer.

       RESPONSE TO REQUEST NO. 40:

       LabCorp objects to this request on the ground that it did not assert an

affirmative claim (or "counterclaim") in its Answer. To the extent this request asks

for documents 1·egarding any allegation, assertion, or defense in LabCorp's Answer,

then LabCorp objects on the grounds that it is overly broad, unduly burdensome,

vague, and ambiguous. LabCorp's Answer responds to the 555 separately-numbered

paragraphs of Plaintiffs' Complaint (most of which contain several allegations), which

was over 200 pages. The request fails to identify any "claim" in particular      01·   to

provide any reasonable limitation. LabCorp will not produce documents in response

to this request.



       41.     All Documents and Communications concerning Plaintiffs,

including all recordings of telephone calls with any Plaintiff. This Request

does not include attorney work product.

       RESPONSE TO REQUEST NO. 41:

       Subject to and without waiving the foregoing objection(s), Lab Corp states that

it will produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced



PPAB 5444247vl.docx                       50




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 51 of 54
in Section I, any non-privileged responsive documents. LabCorp will require a. signed

authorization froni non-party Aryeh Marcus, who appears to now be over the age of

majority, before produ.cing records pertaining to him,. Fu,rther, La.bCorp will require

a s~gned authorization from, Chaim, Marcus, as guardian, for the records pertaining

to non-party Yosef Marcus, a 1ninor, before producing the records pertaining to hini.



       42.     Documents sufficient to describe Your Document retention or

destruction policy, including any Document retention or destruction policy

concerning ESL Your 1·esponse to this Request should include any changes

made to Your Document retention or destruction policies during the

Relevant Time Period,

       RESPONSE TO REQUEST NO. 42:

       LabCorp objects on the grounds that the request seeks confidential and

proprietary information. See Section I(F) above.

       Subject to and without waiving the foregoing objection(s), Lab Corp states that

it wil~ produce, from a reasonable review of corporate documents, upon mutual

agreement on the terms of an ESI protocol, and upon entry of those orders referenced

in Section I, its Record Retention Policies.




PPAB 5444247vl.docx                        51




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 52 of 54
          ~           '



The~~ay of February, 2020.




                                 301 Fayetteville Street, Suite 1400
                                 Raleigh, NC 27601
                                 Phone: 919-828-0564
                                 Fax: 919-834-4564
                                 charlesraynal@parkerpoe.com
                                 scottbayzle@pal'lcerpoe.com

                                 Heather M. O'Shea
                                 JONES DAY
                                 77 West Wacker Drive
                                 Chicago, Illinois 60601-1692
                                 Phone: (312) 782-3939
                                 Email: hoshea@jonesday.com

                                 Stephen G. Sozio
                                 JONES DAY
                                 North Point
                                 901 Lakeside Avenue
                                 Cleveland, Ohio 44114-1190
                                 Phone: (216) 586-3939
                                 Email: sgsozio@jonesday.com

                                 Aaron M. Healey
                                 JONES DAY
                                 250 Vesey Street
                                 New York, NY 10281-1047
                                 Office (212) 326-3811
                                 Email:        ahealey@jonesday.com

                                  Attorneys for Defendant Laboratory
                                  CorporatiQn of America Holdings




PPAB 5444247vl.docx                  52




    Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 53 of 54
                            CERTIFICATE OF SERVICE

      I hereby certify that on this date, the foregoing was served on all counsel of
record via e-mail and U.S. Mail addressed as follows:

                      Jonathan D. Sasser
                      Cameron Kirby
                      Ellis & Winters LLP
                      P.O. Box 33550
                      Raleigh, North Carolina 27636
                      jon.sasser@elliswinters.com
                      cam.kirby@elliswinters.com

                      Robert C. Finkel
                      Sean M. Zaroogian
                      Wolf Poppei· LLP
                      845 Third Avenue
                      New York, New Yark 10022
                      rfinkel@wolfpopper.com
                      szaroogia n@wolfpopper.com


TheJ2't;y of February, 2020.




                                           scottbayzle@parkerpoe.com
                                           PARKER POE ADAMS & BERNSTEIN LLP
                                           301 Fayetteville Street, Suite 1400
                                           Raleigh, NC 27601
                                           Phone: 919-828-0564
                                           Fax: 919-834-4564
                                           Attorneys for Defendant Laboratory
                                           C01poration of Anierica Holdings




PPAB 5444247vl.docx                       53




     Case 1:17-cv-00193-TDS-JLW Document 78-7 Filed 05/12/21 Page 54 of 54
